DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1, 6-12, and 16-20 are objected to because of the following informalities:  
Claim 1, line 2: “of transportation device” should read -- of a transportation device --.
Claim 1, line 3: “comprising the steps of:” should read -- comprising steps of: --.
Claim 6, line 4: “one or more of the group of” should read -- one or more of: --.
Claim 7, lines 3-4: “one or more of the group of” should read -- one or more of: --.
Claim 8, line 3, and claims 16-20, line 1: “comprising” should read -- comprising: --.
Claim 8, lines 6-11:
“a data output; wherein
the evaluation unit is configured 
to determine a sleep phase …
to adjust a guidance …” should read 
-- a data output;
wherein the evaluation unit is configured to: 
determine a sleep phase … 
adjust a guidance … --.
Claim 16, line 1: “comprising” should read -- further comprising -- for consistency with other claim formats.
Appropriate correction is required.
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative.  Claim 9 refers to independent claims 1 and 8 simultaneously and not as alternatives.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 10 is objected to because it appears to be an independent claim written in dependent form.  It is directed to a “non-transitory computer program product” in the statutory category of a manufacture/product while also referring to the method of independent claim 1.  As a dependent claim of a method claim, claim 10 introduces a new statutory category rather than further limiting the method of claim 1.  The claim should be rewritten in independent form and include all of the functions supported by the product when executed on a processor, accompanied by payment of any relevant additional fees.
Claim 11 is objected to because it appears to be an independent claim written in dependent form.  It is directed to “a sequence of signals representing instructions” in the non-statutory category of “signals per se” or “data per se” while also referring to the method of independent claim 1.  As a dependent claim of a method claim, claim 11 introduces a new category of subject matter rather than further limiting the method of claim 1.  Pending additional rejection under 35 USC § 101, the claim should be rewritten in independent form and include all of the functions of the referenced method, accompanied by payment of any relevant additional fees.
Claim 12 is objected to because it appears to be an independent claim written in dependent form.  It is uniquely directed to “a transportation device comprising a sleeping accommodation, in particular a bed” in the statutory category of a machine while also referring to the separately claimed machine of independent claim 8.  As a dependent claim of a separate machine claim, claim 12 introduces new and distinct statutory subject matter rather than further limiting the machine of claim 8.  
Claim Interpretation
The line numbers used in this section in regards to locations in the specification refer to the line numbers of the text on the individual pages.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without evaluation unit … in claims 8, 10, and 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Per page 12, line 23 through page 13, line 1, of the specification, the evaluation unit is an element of structural hardware due to including at least a combination of multiple types of sensors as well as an electronic control unit, which each individually have known structure in the art. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because it does not fall within one of the four statutory categories of a process, machine, a manufacture, or a composition of matter.
Claim 11 recites: “A sequence of signals representing instructions …”, which is “signals per se” and/or “data per se”.   The signals are claimed to be executed on an evaluation unit, and an evaluation unit performs a method according to the signals, but the evaluation unit itself is not claimed in order to cause the signals to fall into the statutory category of a machine as a combination.
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a processor or the like capable of performing the claimed functions.  As currently written, the functions are not being performed by any device and merely happen without a means, which is not possible.  The following changes are recommended in order to overcome this rejection:
Claim 1, line 4: “determining a sleep phase” should read -- determining, by a processor, a sleep phase --.
Claim 1, line 7: “adjusting a guidance” should read -- adjusting, by the processor, a guidance --.
Claim 2, line 3: “determining a sleep phase
Claim 2, line 8, claim 3, line 7, claim 4, line 6, claim 16, line 4, claim 17, line 4, claim 18, line 4, and , claim 19, line 4: “adjusting the guidance” should read -- adjusting, by the processor, the guidance --.
Claim 3, line 3: “receiving information” should read -- receiving, by the processor, information --.
Claim 4, line 3, claim 17, line 2, claim 18, line 2, and claim 19, line 2: “determining a seat position” should read -- determining, by the processor, a seat position --.
Claim 5, line 3, and claim 20, line 2: “evaluating a predefined arrival time” should read -- evaluating, by the processor, a predefined arrival time --.
Claim 5, line 5, and claim 20, line 4: “considering the predefined arrival time” should read -- considering, by the processor, the predefined arrival time --.
Claim 16, line 2: “receiving information” should read -- receiving, by the processor, the information --.
Claims 6-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements, due to their dependencies on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, the claim depends on claim 3, which comprises “… receiving information, in particular regarding one or more of roadway data and noise sources, on a stretch of road ahead of the transportation device …”.  Claim 15 recites: “… the information on a stretch of road relates to one or more of roadway data and noise sources”, which does not further the limitations of claim 3 but merely reiterates the same types of information for a stretch of road.  Claim 19 is also rejected due to its dependency on claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US 9,500,489; hereinafter Ng; of record in IDS).
Regarding claim 1, Ng discloses:
A method for sleep phase-specific operation of transportation device (col. 1, lines 8-10; and col. 2, lines 3-23: The method involves navigational assistance for a vehicle having a sleeping driver/passenger.) comprising the steps of:
determining a sleep phase of a first occupant of the transportation device using sensors and, depending on the sleep phase; (Col. 1, lines 8-10; and col. 2, lines 3-23: The method involves navigational assistance for a vehicle having a sleeping driver, where “sleep indicators” are used to indicate whether a passenger is sleeping.  Col. 3, lines 10-31: Sleep monitoring devices are used to determine whether a passenger is asleep, which comprise at least a camera and/or a fitness band detecting movement. These are types of sensors, particularly for the purpose of sensing movement.)
adjusting a guidance of the transportation device. (col. 2, lines 2-23; and col. 3, line 32 through col. 4, line 12: Navigation assistance is provided for a vehicle, based on a sleeping passenger.)
Regarding claim 2, Ng further discloses:
The method of claim 1, further comprising:
determining a sleep phase of a second occupant of the transportation device using sensors (col. 3, lines 10-31: Sleep monitoring devices are used to determine whether one or more passengers is asleep, with each passenger being monitored separately. The sleep monitoring devices comprise at least a camera and/or a fitness band detecting movement. These are types of sensors, particularly for the purpose of sensing movement.) and, depending of the sleep phase of the second occupant as well as depending on the sleep phase of the first occupant, (Col. 2, lines 2-23; and col. 3, line 10 through col. 4, line 12: Multiple passengers are monitored for sleep status, which is not relevant unless the status of both passengers is being considered in the vehicle navigation.  Col. 3, line 49 through col. 4, line 12: As evidenced in the quotation: “More noise on a road can make it difficult for sleeping passengers to continue sleeping.”, the routing is determined (i.e. selection of a smoother but longer route) in consideration of sleeping passengers being referred to in the plural sense.)
adjusting the guidance of the transportation device. (col. 2, lines 2-23; and col. 3, line 32 through col. 4, line 12)
Regarding claim 3, Ng further discloses:
The method of claim 1, comprising:
receiving information, in particular regarding one or more roadway data and noise sources, on a stretch of road ahead of the transportation device and, depending on the information, (col. 3, line 32 through col. 4, line 12: Future road data for a route to be considered by the autonomous vehicle (i.e. on a stretch of road ahead of the transportation device) is determined from a network and utilized to select a proper route for sleeping.  For example, the data comprises traffic conditions, elevation, and road noise levels related to road smoothness.)
adjusting the guidance of the transportation device. (col. 3, line 32 through col. 4, line 12: Road data regarding road conditions and vehicle noise is utilized to select a future route for an autonomous vehicle while passengers are sleeping.)
Regarding claim 5, Ng further discloses:
The method of claim 1, further comprising:
evaluating a predefined arrival time of the transportation device; (col. 2, lines 2-23; col. 3, line 32 through col. 4, line 12; and col. 6, lines 4-23: A predetermined standard route and travel time is known by the vehicle navigation system, so a predefined arrival time is also known.) and
considering the predefined arrival time when adjusting the guidance of the transportation device. (col. 2, lines 2-23; col. 3, line 32 through col. 4, line 12; and col. 6, lines 4-23:  An alternate longer route with conditions more conducive to sleeping is selected to replace an initially determined shorter travel route, with known arrival time (i.e. the travel time of the faster route).  The faster route with known arrival time is considered initially but not necessarily selected if passengers are sleeping.  
Regarding claim 6, Ng further discloses:
The method of claim 1, wherein the guidance of the transportation device is adjusted with regard to one or more of the group of acceleration, damper setting, longitudinal guidance, transverse guidance, motor control, chassis setting, heating/air conditioning, and a route to be used. (Col. 2, lines 2-23; col. 3, line 32 through col. 4, line 12: Guidance of the autonomous vehicle/transportation device is at least adjusted through acceleration, longitudinal guidance, motor control, and a route to be used.  Col. 3, lines 46-61: Speed limit of a roadway is determined, and a steady driving speed (i.e. reduced stopping) is targeted for general smoothness of travel.  In order to control speed (i.e. keep speed steady), both acceleration and motor control must be considered and adjusted.  Col. 2, lines 2-23; and col. 6, lines 4-23: Both longitudinal guidance and a route to be used are adjusted due to a longer travel route being selected by the vehicle navigation system in support of sleeping passengers.)
Regarding claim 7, Ng further discloses:
The method of claim 1, wherein the determination of the sleep phase takes place using one or more of the group of an interior camera, a pressure sensor, an acceleration sensor, a blood oxygen sensor, and a microphone. (col. 3, lines 10-31; and col. 5, lines 1-7: At least an interior camera is used to determine a sleeping passenger, and a fitness band provides information regarding sleep indicators of a passenger.)
Regarding claim 8, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Ng further discloses:
A driver assistance system for sleep phase-specific operation of a transportation device, comprising
a data input; (col. 3, lines 10-31; and col. 5, lines 1-7: Sleep indicators are processed.)
an evaluation unit; (Fig. 1 and Fig. 2, element 20 (navigation device); col. 4, lines 36-41; and col. 6, lines 4-10: Navigation device (20) acts as an evaluation unit by receiving and processing passenger sleep data in order to determine a vehicle route.) and
a data output; (col. 4, lines 12-41; and col. 6, lines 4-10: Navigation device (20), acting as an evaluation unit, provides navigation guidance as an output of the evaluation process.) wherein
the evaluation unit is configured (col. 4, lines 13-41; and col. 6, lines 4-10: Navigation device (20) acts as an evaluation unit by receiving and processing passenger sleep data in order to determine and control a vehicle route.)
…
Regarding claim 10, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.
Ng further discloses:
A non-transitory computer program product comprising instructions which, when they are executed on an evaluation unit of a driver assistance system, cause the evaluation unit to perform the steps of the method of claim 1. (Fig. 1, elements 20, 28, 40, 42, 44, and 46; col. 4, lines 13-41; and col. 6, lines 4-10: Navigation device (20) acts as an evaluation unit by receiving passenger sleep data and processing the data to navigate the vehicle.  User data (46), obtained from passenger monitoring devices/sensors, map database (42), and routing software (44) collectively form “a non-transitory computer program product” on memory (40), which contains instructions, since when the information is executed on processor (28) of navigation device (20), sleep data is processed and vehicle navigation is adjusted.)
Regarding claim 11, the claim recites analogous limitations to claim 1 above, with the exception of the additional limitations noted below, and is therefore rejected on the same premise.

A sequence of signals representing instructions which, when they are executed on an evaluation unit of a driver assistance system, cause the evaluation unit to perform the steps of the method of claim 1.  (Fig. 1, elements 20, 28, 40, 42, 44, and 46; col. 4, lines 13-41; and col. 6, lines 4-10: Navigation device (20) acts as an evaluation unit by receiving passenger sleep data and processing the data to navigate the vehicle.  User data (46), obtained from passenger monitoring devices/sensors, map database (42), and routing software (44) collectively form a non-transitory computer program product on memory (40), which contains “a sequence of signals representing instructions” (i.e. elements 42, 44, and 46 conveying signals when the corresponding software is executed for each element), since when the information is executed on processor (28) of navigation device (20), sleep data is processed and vehicle navigation is adjusted.)
Regarding claims 15-16, the claims recite analogous limitations to claim 3 above and are therefore rejected on the same premise.
Regarding claim 20, the claim recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng, as applied to claims 1-3, and 15 above, in view of Sugioka et al. (US 2017/0101032; hereinafter Sugioka).
Regarding claim 4, Ng discloses: 
The method of claim 1, …
…
adjusting the guidance of the transportation device. (col. 2, lines 3-23)
Ng does not disclose:
… further comprising:
determining a seat position of the transportation device and, depending on the seat position,

Sugioka, in the same field of endeavor, teaches:
… further comprising:
determining a seat position of the transportation device and, depending on the seat position,
adjusting the guidance of the transportation device.  (As evidenced by the groups listed in claim 6 of the application that constitute types of guidance, adjustment of environmental conditions to facilitate sleeping is a type of adjusting the guidance of the transportation vehicle.  Examples given include body/chassis adjustments or heating/air conditioning adjustments.  Along these lines, para. [0082]-[0085] of Sugioka give examples of adjusting vehicle environmental conditions, such as vent adjustment (i.e. heating/air condition adjustment), in order to facilitate a sleeping occupant based on a determined degree of a seat being reclined.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of Ng with the determining a seat position, and the depending on the seat position, adjusting the guidance of the transportation device of Sugioka for the benefit of providing an environment suitable for sleeping during an autonomous driving condition, which is a driving condition during which sleeping/rest may be desired.  (Sugioka: para. [0004]-[0005]; para. [0082]; para. [0084]; para. [0086]; and para. [0088]: Since rest may be desired during an autonomous driving mode, the vehicle environmental setting are adjusting to facilitate sleep, according to a determined seat position.)
Regarding claims 17-19, the claims recites analogous limitations to claim 4 above, and are therefore rejected on the same premise.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka et al. in view of Ng.
Regarding claim 12, Sugioka discloses: 
A transportation device comprising a sleeping accommodation, in particular a bed, and a driver assistance system … (According to Merriam-Webster’s dictionary, a “bed” is defined as “a piece of furniture on or in which to lie and sleep” or “a place for sleeping”.  Thus, a vehicle seat adjusted horizontally for the purpose of sleeping constitutes a bed by this definition.  Para. [0004]; and para. [0061]: Para. [0061], lines 9-11 recite: “Furthermore, the front seat 105 may be reclined in a manner such that the occupant 107 may be in a horizontal position suitable for sleep.”, which is indicating a positon of a seat that acts as a bed (i.e. a place for sleeping) when adjusted to the position.  The seat as a bed is available and permitted during an autonomous driving mode of a vehicle (i.e. a transportation device), which is also a driver assistance system.)
Sugioka does not disclose:
… a driver assistance system of claim 8.
Ng, in the same field of endeavor, teaches:
A transportation device (col. 5, lines 6-23: A navigation device installed within a vehicle is utilized to navigate the vehicle on appropriates routes for sleeping passengers, which is collectively equivalent to a transportation device.) … and a driver assistance system of claim 8. (See claim 8 rejection based on Ng.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transportation device, the sleeping accommodation, in particular a bed, and the driver assistance system of Sugioka with the driver assistance system of claim 8 of Ng for the benefit of guiding an autonomous vehicle on roadways more conducive to sleeping, when sleeping passengers have been detected.  (Ng: col. 1, lines 41 through col. 2, line 23)
	Regarding claim 13, Sugioka in view of Ng discloses or teaches:
The transportation device of claim 12, wherein the transportation device is a transportation device that can be driven in automatic manner. (Sugioka: para. [0004]; and para. [0061]:  A vehicle 
Regarding claim 14, Sugioka in view of Ng discloses or teaches:
The transportation device of claim 12, wherein the transportation device is a road vehicle. (Sugioka: para. [0003]; and para. [0026]:  Autonomous driving support occurs for a vehicle driving on preapproved or certified roads.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Fung et al. (US 2016/0001781) teaches monitoring of driver alertness, including a sleep condition.
Vijaya Kumar et al. (US 2017/0355377) teaches monitoring of driver alertness, including a sleep condition, utilizing various special sensor types.
Myers et al. (US 10,232,846) teaches monitoring of a sleep phase of a second occupant (i.e. baby), while considering road noise.
Shikii et al. (US 2015/0105976) teaches seat position and sleep status of occupants detected together.
Horseman et al. (US 2013/0009761) teaches driver status monitoring through seat position detection, with emergency vehicle control for a sleeping driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/12/2021